Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “establishing, based on the base station configuring the second downlink beam as the primary downlink beam for the first cell, an uplink beam for the first cell based on properties of the second downlink beam.”
 	Independent claim 11 requires “establishing, based on the response from the base station, a second SUL beam to replace the first SUL beam, wherein the UE uses properties of the response to configure properties of the second SUL beam.”
 	Independent claim 29 requires “establish, based on the base station configuring the second downlink beam as the primary downlink beam for the first cell, an uplink beam for the first cell based on properties of the second downlink beam.”
 	Independent claim 40 requires “establish, based on the response from the base station, a second SUL beam to replace the first SUL beam, wherein the at least one processor is configured to use properties of the response to configure properties of the second SUL beam.”
 	Independent claim 59 requires “means for establishing, based on the base station configuring the second downlink beam as the primary downlink beam for the first cell, an uplink beam for the first cell based on properties of the second downlink beam.”

 	Independent claim 61 requires “at least one instruction instructing the UE to establish, based on the base station configuring the second downlink beam as the primary downlink beam for the first cell, an uplink beam for the first cell based on properties of the second downlink beam.”
 	Independent claim 62 requires “at least one instruction instructing the UE to establish, based on the response from the base station, a second SUL beam to replace the first SUL beam, wherein the UE is configured to use properties of the response to configure properties of the second SUL beam.”
 	The prior art of record (in particular, Zhou et al (US 10,887,939) (hereinafter Zhou) does not disclose, with respect to claim 1, “establishing, based on the response from the base station, a second SUL beam to replace the first SUL beam, wherein the UE uses properties of the response to configure properties of the second SUL beam” as claimed.  Rather, Zhou discloses “At step 2503, the wireless device may determine a beam failure recovery preamble transmission power, and at step 2504, the wireless device may determine a beam failure. The wireless device may determine the beam failure as described above regarding step 2106 shown in FIG. 21. At step 2505, the wireless device may transmit, to a base station, a BFR preamble using the beam failure recovery preamble transmission power determined at step 2503” (see Zhou, Fig. 25, col. 40 line 20 to col. 41, line 32).  The same reasoning applies to claims 11, 29, 40, 59-62.  Accordingly, claims 1-62 are allowed. 
.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477